DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions 
Applicant’s election, without traverse, of Group I: claims 11-18, in the “Response to Election / Restriction Filed - 01/11/2020”, is acknowledged. 
This office action considers claims 11-20, in “Claims - 03/11/2021” (version 1 of 2), pending for prosecution, of which, non-elected claims 19-20 are withdrawn, and elected claims 11-18 are examined on their merits. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (10; Fig 1a; [0003]) = (element 10; Figure No. 1a; Paragraph No. [0003]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claim 11-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over (applicant admitted prior art in Figs 1-2; [0003-0005]; hereinafter AAPA) in view of Liu; Lianjun (US 20140001579 A1; hereinafter Liu).
11. AAPA teaches a micromechanical component for a sensor device, comprising (Figs 1a-1b; [0003-0005]):

    PNG
    media_image1.png
    281
    984
    media_image1.png
    Greyscale

AAPA Figure 1a
a substrate (10; Fig 1a; [0003]) including a substrate surface (10a);
at least one stator electrode (14) situated on the substrate surface (10a) and/or on at least one intermediate layer (12) covering at least partially the substrate surface (10a), which (14) is formed in each case from a first semiconductor and/or metal layer (P1);
at least one adjustably situated actuator electrode (16) which is formed in each case from a second semiconductor and/or metal layer (P2);
a diaphragm (18) spanning the at least one stator electrode (14) and the at least one actuator electrode (16), including a diaphragm exterior side (top) directed away from the at least one stator electrode (14) and the at least one actuator electrode (16), which is formed from a third semiconductor and/or metal layer (P3); and
But AAPA does not expressly disclose:
a stiffening and/or protective structure protruding at the diaphragm exterior side (of 18), which is formed from a fourth semiconductor and/or metal layer.

    PNG
    media_image2.png
    265
    1042
    media_image2.png
    Greyscale

Liu Figures 13-14
However, in the analogous art, Liu discloses a MEMS pressure sensor and a manufacturing method thereof ([0002]) wherein (Third embodiment in Fig 13-14 along with Fig 1-12; [0133-0151]) a stiffening and/or protective structure (100a’’/105’’) protruding at the diaphragm exterior side (of 101a’’), which is formed from a fourth semiconductor (silicon [0084]) and/or metal layer. Additionally, the embodiment includes sensing unit 101’’, sensitive diaphragm 101a’, an opening 101c’’ through which the sensitive diaphragm 101a’’ is exposed to the atmosphere, a reference pressure cavity 101b’’, a fixed electrode 201a’’, actuator electrode 101d’ and protective gel in opening, mold fixture [0149] to protect them from external environmental influence, resulting in higher cost of the capacitive pressure sensor.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the stiffening and/or protective (100a/105) and other additional structures of Liu into AAPA’s, since, at least, this will protect the sensitive diaphragm 101a (Liu [0008,0109]) from external environmental influence.
12. The combination of (AAPA and Liu) as applied to the micromechanical component as recited in claim 11, further teaches, wherein the stiffening and/or protective structure includes at least one lattice (Liu 100a/105, 101c) protruding at the diaphragm exterior side (of AAPA 18).
13. The combination of (AAPA and Liu) as applied to the micromechanical component as recited in claim 12, further teaches, wherein all lattice openings (101c) of the lattice are water-impermeable (because of gel Liu [0008]).
15. The combination of (AAPA and Liu) as applied to the micromechanical component as recited in claim 11, further teaches, wherein the micromechanical component is molded at least partially with a molding compound (Liu mold fixture [0149]), the molding compound covering at least partially the stiffening and/or protective structure.
16. The combination of (AAPA and Liu) as applied to the micromechanical component as recited in claim 15, further teaches,, wherein a partial surface of the diaphragm exterior side (in Liu opening 101a’’) not covered by the molding compound (Liu mold fixture [0149]),) and/or a part of the stiffening and/or protective structure not covered by the molding compound, is covered with a gel  (Liu [0008]).
17. The combination of (AAPA and Liu) as applied to the micromechanical component as recited in claim 11, further teaches, wherein (Liu Fig 14) the micromechanical component is permanently bonded to a circuit board (300’’; Fig 14; [0143+]) using a bonding material (302’’) situated on the stiffening and/or protective structure.
18. The combination of (AAPA and Liu) as applied to the micromechanical component as recited in claim 11, further teaches, wherein at least one chip- to-chip contact (303”; Fig 14; [0145]), via which the micromechanical component is connected in each case electrically to the circuit board (300’’) and/or to another circuit board, is situated at the stiffening and/or protective structure .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over (applicant admitted prior art in Figs 1-2; [0003-0005]; hereinafter AAPA) in view of Liu; Lianjun (US 20140001579 A1; hereinafter Liu) and in further view of Wachtler; Kurt Peter  et al. (US 20190164807 A1; hereinafter Wachtler).
14. The combination of (AAPA and Liu) as applied to the micromechanical component as recited in claim 11, further teaches, wherein the stiffening and/or protective structure (Liu 100a/105, 101c) is coated at least (molding), but the combnation is silent on “partially with a hydrophobic protective layer”.
However, in the analogous art, Wachtler discloses an electronic package 100 that may include stress sensitive devices (e.g., semiconductor devices, microelectromechanical systems MEMS ([0025]), wherein ([0057]) the filler material  may be a mold compound filler material, an epoxy based polymer material, a plastic material, a polyimide, a polyamide, a bismaleimide (BMI) resin or material(s), a polyamide-imide polymer, a hydrophobic polyimide, a hydrophobic coating, and/or any combination thereof and/or any other material(s) to contain the flow of the protective layer material during manufacturing.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to select hydrophobic molding material of Wachtler for the combination of (AAPA and Liu) molding material, since, at least, this will contain the flow of the protective layer material (Wachtler [0057]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
August 20, 2022